Citation Nr: 1744424	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-18 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for onychomycosis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971.  The record demonstrates that the Veteran served in the Republic of Vietnam from May 1969 to April 1970.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for dermatophytosis of the feet, as entitlement to service connection for onychomycosis of the bilateral feet.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran maintains that his bilateral hearing loss, tinnitus, and onychomycosis are etiologically related to his active duty service.

The May 2011 VA examiner stated that "it is reasonable to assume the Veteran was exposed to hazardous noise levels while in service", though noted that electronic hearing testing conducted at enlistment and discharge showed the Veteran did not have hearing damage while in service.  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of the Veteran's noise exposure while in service and is more likely due to post service occupational or recreational noise exposure.

The January 2012 VA examiner stated that "it is reasonable to assume the Veteran was exposed to hazardous noise levels while in service".  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of the Veteran's service.  The examiner stated it was more likely that the Veteran's hearing loss and tinnitus are due to post service occupational or recreational noise exposure.  

The Board notes that the Veteran reported to Dr. Peller, in a January 2017 statement, that he worked in construction for 30 years after service and that he used hearing protection.  At the time of the Board hearing, the Veteran indicated that noise exposure in service was the most that he has ever experienced.  

The Board finds that both examinations are lacking a complete rationale for the opinions given.  In both examinations, the examiner opines that the Veteran's bilateral hearing loss and tinnitus are more likely than not due to the Veteran's after-service exposure to noise, but no reason for how this conclusion was made is given.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion for the Veteran's bilateral hearing loss and tinnitus is required.

Onychomycosis

After reviewing the record, it is apparent the Veteran has not received a VA examination for his claim for service connection for onychomycosis of the bilateral feet.  The Board finds that further development is required prior to adjudicating this claim.

In a December 2016 private medical opinion from Dr. J. D. D., a podiatrist, the Veteran reported pain and discomfort in both feet which "has been present for approximately several years."  The Veteran further reported that the thickness of his toenails began after he was in Vietnam and were normal in appearance before going to Vietnam.  The doctor noted that the nails rub on the Veteran's shoes, causing pain.  The doctor diagnosed onychomycosis and deformity of all toenails on both feet.  The doctor stated that this "typically develops after prolonged wet exposure" and that it is "possible" this developed while the Veteran was in Vietnam.  The Veteran waived RO review of this medical opinion.

The notation that it is "possible" that the Veteran developed onychomycosis while in Vietnam is of no probative value, as the use of terms like "possible" and is too indefinite and speculative to be probative in nature.  See, Bostain v. West, 11 Vet. App. 124, 127-28, quoting, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also, Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

There is no VA medical opinion of record addressing the etiology of the Veteran's onychomycosis of the bilateral feet.  In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran's current onychomycosis of the bilateral feet is related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 2010 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate physicians to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's Bilateral Hearing Loss and Tinnitus:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed bilateral hearing loss and tinnitus, include both in service and post service noise exposure.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's hearing loss and/or tinnitus first manifested during service or within a year of discharge from service, or is otherwise related to service, particularly due to acoustic trauma from heavy machinery and weapons fire, as opposed to any post-service intercurrent cause, such as post-service noise exposure.

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service.

Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The examiner should specifically address the findings of the audiometric testing conducted during service.

b.  For the Veteran's onychomycosis of the bilateral feet:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed onychomycosis of the bilateral feet.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's onychomycosis of the bilateral feet first manifested during service or within a year of discharge from service, or is otherwise related to service.

Please also note that the absence of treatment records alone during service cannot serve as the sole basis for finding that the Veteran's current onychomycosis of the bilateral feet is not related to service.

All opinions provided for each of the disabilities examined should include an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




